Citation Nr: 1103532	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  05-18 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 60 percent for 
prostate cancer, status post radical retropubic prostatectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 RO rating decision that granted service 
connection and a 20 percent rating for prostate cancer, status 
post radical retropubic prostatectomy, effective January 14, 
2004.  By this decision, the RO also denied service connection 
for PTSD on a de novo basis.  The Veteran provided testimony at a 
personal hearing at the RO in November 2005.  

An October 2006 RO decision increased the rating for the 
Veteran's service-connected prostate cancer, status post radical 
retropubic prostatectomy, to 60 percent, effective January 14, 
2004.  Since that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board observes that the May 2004 RO decision (noted above) 
denied service connection for PTSD on a de novo basis.  The Board 
notes, however, that service connection for PTSD was previously 
denied in a final June 1989 RO decision.  Therefore, the Board 
was required to address whether the Veteran submitted new and 
material evidence to reopen his claim for entitlement to service 
connection for PTSD.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In a March 2009 decision, the Board reopened the Veteran's claim 
for entitlement to service connection for PTSD, and remanded the 
merits of that claim, as well as the claim for entitlement to an 
initial rating higher than 60 percent for prostate cancer, status 
post radical retropubic prostatectomy, for further development.  

A July 2010 RO decision granted service connection for PTSD with 
major depressive disorder, effective January 14, 2004. Therefore, 
the issue of entitlement to service connection for PTSD is no 
longer before the Board.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran was last afforded a VA genitourinary examination in 
September 2006.  It was noted that the Veteran had prostate 
cancer that was discovered three and a half years earlier, and 
that his PSA was 17 at that time.  It was also reported that the 
Veteran underwent a radical prostatectomy which was complicated 
by the loss of his right testicle secondary to a vascular insult.  
The Veteran indicated that he voided at least twenty times during 
the day and an uncertain number of times at night.  The examiner 
indicated that the Veteran was incontinent of urine and that he 
would go through 10 pads during the day and one pad at night.  It 
was noted that the Veteran was constantly wetting the bed and 
that he reported that he had gone through five mattresses.  The 
examiner reported that the Veteran was completely impotent, but 
that with the combination of Levitra and a pump, he was able to 
have an erection, penetration, and the act of coitus.  The 
examiner noted that the Veteran's PSA a month earlier was 0.  The 
examiner indicated that the Veteran's physical examination was 
unremarkable except for a shrunken right testis.  The assessment 
was prostate cancer as noted without residuals.  

The Board notes that the Veteran received treatment for his 
prostate cancer, status post radical retropubic prostatectomy, 
subsequent to the September 2006 VA genitourinary examination.  

For example, a September 2009 VA urology note indicated that the 
Veteran had a history of prostate cancer, status post radical 
retropubic prostatectomy, in August 2002 for Gleason 8 (3+5) 
disease with negative surgical margins.  The examiner indicated 
that it sounded like the Veteran had worsening incontinence and 
that an old cystoscopy showed a mildly open bladder neck.  It was 
noted that another cystoscopy was recommended, but that the 
Veteran never showed up for the procedure.  The Veteran reported 
that his flow was sometimes good and that it was sometimes bad.  
He also complained of some right groin pain and scrotal pain.  
The Veteran indicated that he went through 6 wet pads a day.  He 
stated that he did strain at times because of incomplete 
emptying.  The examiner reported that there were definite stress 
urinary incontinence and urge urinary incontinence symptoms and 
that the Veteran had a confusing constellation of symptoms.  The 
examiner remarked that the Veteran lost his testicle from surgery 
and that he described something like a fulminant epididymitis 
that caused permanent testicular ischemia.  A laboratory report 
indicated that the Veteran's blood area nitrogen (BUN) was 6 
mg/dl (low) and that his creatinine level was .96 mg/dl.  

The Board observes that the Veteran has not been afforded a VA 
genitourinary examination in well over four years.  Additionally, 
the record also raises a question as to the current severity of 
his service-connected prostate cancer, status post radical 
retropubic prostatectomy.  Therefore, the Board finds that a 
current examination is necessary.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was approximately 
two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board regrets that a further remand is necessary in 
this case.  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for his 
prostate cancer, status post radical 
retropubic prostatectomy, since July 2010.  
After receiving this information and any 
necessary releases, contact the named medical 
providers and obtain copies of any related 
medical records which are not already in the 
claims folder.  Specifically, relevant VA 
treatment records since July 2010 should be 
obtained.  

2.  Schedule the Veteran for a VA 
genitourinary examination to determine the 
severity of his service-connected prostate 
cancer, status post radical retropubic 
prostatectomy.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  All signs 
and symptoms of the service-connected 
prostate cancer, status post radical 
retropubic prostatectomy, should be reported 
in detail, including all information 
necessary for rating the disability under 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 
7527, 7528.  The examiner should specifically 
indicate whether the Veteran's prostate 
cancer, status post radical retropubic 
prostatectomy, results in renal dysfunction 
manifested by persistent edema and 
albuminuria with BUN 40 to 80mg%, or 
creatinine 4 to 8mg%, or generalized poor 
health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of 
exertion.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an initial rating higher 
than 60 percent for prostate cancer, status 
post radical prostatectomy.  If the claim is 
denied, issue a supplemental statement of the 
case to the Veteran and his representative, 
and provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the veteran with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


